Citation Nr: 0535241	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-21 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a 
gonococcus infection, including loss of use of a creative 
organ.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's petition to reopen his previously 
denied claim for service connection for residuals of a 
gonococcus infection, including loss of use of a creative 
organ.  

This case was previously before the Board in July 2004 and 
August 2005.  After the veteran testified before the 
undersigned Veterans Law Judge (VLJ) at a hearing in 
Washington, DC, in May 2004, the Board issued a decision in 
July 2004 determining that new and material evidence had been 
submitted to reopen the claim.  But the Board deferred 
adjudicating the claim on a de novo basis pending the 
completion of additional development on remand to the 
Appeals Management Center (AMC).  In August 2005, the Board 
again remanded the claim to the AMC.  The AMC since has 
returned the case to the Board.

Unfortunately, however, the claim still cannot be decided on 
the merits until still further development of the evidence is 
completed.  So the case is again being remanded to the RO via 
the AMC in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

When the Board remanded the case to the RO in July 2004, it 
was noted the veteran was alleging two theories of 
entitlement linking his infertility to a gonococcus infection 
during service.  The first theory of entitlement was that he 
was treated with sulfa drugs during service that he believes 
caused his infertility.  And his second theory of entitlement 
was that his treatment with those sulfa drugs was 
ineffective, and that he therefore should have been treated 
sooner with penicillin; so he believes the delay in treating 
his gonorrhea also may have caused infertility.

A November 2001 addendum by the VA examiner who performed the 
veteran's October 2001 VA genitourinary examination indicates 
the veteran's oligospermia was more likely than not due to 
his childhood cryptorchism, because there was an 8-year 
period between the diagnosis and corrective surgery.  The VA 
examiner also opined that there was nothing in his "MedLine 
search" which showed that medications such as sulfur or 
penicillin caused longstanding oligospermia.

In January 2002, however, P. Cavanaugh, M.D., the veteran's 
doctor, stated there was an established link between 
oligospermic male infertility and high-dose sulphonamid 
therapy, and that the veteran's sulfa drug treatment in 
service was the possible etiology of his current infertility.  
Dr. Cavanaugh also said he could provide medical references 
to support his conclusions, if necessary.  

In August 2003, the veteran also submitted information from 
the University of Iowa's Department of Obstetrics and 
Gynecology's website, stating gonorrhea can cause sterility.

Because of the conflicting medical evidence, the Board's July 
2004 remand requested that the veteran's private physician 
and a VA examiner address whether it was at least as likely 
as not the veteran's infertility was caused by either 
(1) sulfa drug treatment in service, (2) the delay in 
treating his gonorrhea with penicillin, or (3) instead his 
childhood cryptorchism.  The remand also requested that Dr. 
Cavanaugh be contacted and requested to provide specific 
medical authority for his opinion, which in turn was to be 
reviewed by the VA examiner.

On remand, Dr. Cavanaugh submitted a February 2005 statement 
with attached abstracts of medical literature, stating 
"these abstracts represent an exhaustive medical literature 
search from 1966 to the present referencing a link between 
Sulfonamides and infertility."

Then, in March 2005, after examining the veteran and 
reviewing his claims file, including the abstracts submitted 
by Dr. Cavanaugh, a VA examiner rendered a diagnosis of 
infertility and opined that:

If you read the articles sited [sic] by Dr. 
Cavanaugh, there is some evidence that sulfa 
compounds cause some infertility in men.  However, 
the articles underscore that the infertility is 
reversible.  [One abstract stated] "seminal 
abnormality are commonly found during 
Sulphasalazin treatment.  Although these changes 
appear reversible after drug is withheld"  [and 
another abstract stated] "No difference was 
recorded between antibiotic treatment and placebo 
in sperm quality"  Therefore, from Dr. 
Cavanaugh's medical evidence, it is less likely 
than not that patient's infertility was cause 
[sic] by sulfa drug treatment in service.

This VA examiner, however, did not address whether it is at 
least as likely as not the veteran's infertility was caused 
by the delay in treating his gonorrhea with penicillin or, 
instead, is more likely due to his childhood cryptorchism.  
The Board must consider only competent medical evidence to 
support its findings and conclusions, rather than rely on its 
own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171, 
172 (1991).  As a result, the Board's more recent August 2005 
remand requested that the VA examiner address these 
additional issues.

In September 2005, in response to this additional remand, the 
VA examiner provided another addendum, wherein he opined that 
"it is less likely as not" that the veteran's infertility 
was caused by a delay, if any, in treating his gonorrhea.  


The VA examiner indicated his opinion was based on the fact 
that "the veteran would have to have signs of orchitis of 
both testes for infertility to occur" and that the "medical 
evidence did show signs of orchitis at the time of his 
infection."  But these statements are in direct 
contradiction of each other; so it appears, though this is 
not absolutely clear, the VA examiner mistakenly left out a 
word or more in his response - for his opinion to make 
logical sense.  Moreover, he did not address the additional 
issue of whether the veteran's infertility is more likely due 
to his childhood cryptorchism.  So a medical opinion is still 
needed concerning this.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain a medical 
opinion or an examination of the claimant at VA health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

The AMC's failure to ensure the VA examiner answered all of 
the questions presented in the Board's July 2004 and August 
2005 remand directives constitutes remandable error.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (holding that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with remand orders).  

Accordingly, this case is again REMANDED to the RO (via the 
AMC) for the following development and consideration: 

1.  If possible, have the VA physician 
who conducted the recent March 2005 
examination, and who provided the 
September 2005 addendum statement, review 
the claims file and provide a 
supplemental opinion indicating whether 
it is at least as likely as not 
(i.e., 50 percent or greater probability) 
the veteran's infertility was caused by a 
delay, if any, in treating his gonorrhea 
with penicillin, or instead whether it is 
more likely than not his infertility is 
from his childhood cryptorchism.  The VA 
examiner should also clarify whether the 
veteran did or did not show signs of 
orchitis of the testes when he was 
treated for gonorrhea while in the 
military.  (Note:  the VA examiner's 
prior supplemental statement, in 
September 2005, is confusing concerning 
this - as in one instance the 
VA examiner says the veteran would have 
had to have orchitis of both testes for 
infertility to have occurred, and 
immediately followed this up by saying 
the veteran did show signs of orchitis at 
the time of his infection in service.)

If, for whatever reason, it simply is not 
possible to have this same VA examiner 
review the claims file and submit another 
supplemental statement concerning this, 
have someone else with similar medical 
qualifications and expertise review the 
claims file and provide this needed 
opinion.  

*The examiner should discuss the 
rationale of the opinion.  If an opinion 
cannot be provided without resorting to 
pure speculation, please indicate this in 
the report.

2.  Review the claims file.  If any 
development is incomplete, including if 
the supplemental report does not contain 
responses to the questions posed, 
take corrective action.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If the claim remains denied, 
prepare an SSOC and send it to him and 
his representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

